Jenkins, P. J.
1. “A judgment founded on a verdict obtained by fraud practiced on the defendant and the court may be set aside, and the original case reinstated, in a court of law, with proper pleadings, and with all the,parties at interest as parties to the motion; the motion being made at the term of the court at which the verdict and judgment were entered, and the movant showing that he was not in laches, had a meritorious defense, and announcing ready for an instant trial. ” Roberts v. Roberts, 150 Ga. 757 (1) (105 S. E. 448).
2. “The defendant duly filed a plea presenting a meritorious defense to the action, and setting forth fully the alleged facts constituting his defense, *380which was referred to in the motion to set aside the judgment against him and thus made a part of said motion, so that the motion itself disclosed the specific nature and character of the defense relied upon.” Maddox Coffee Co. v. McHan, 22 Ga. App. 198 (2) (95 S. E. 736).
Decided May 17, 1924.
B. B. Jaclcson, T. L. Lanford, for plaintiff.
B. M. Habersham, W. I. Heyward, contra.
3. This court cannot say that the judge abused his discretion in granting the prayer of the petition. Ford v. Clark, 129 Ga. 292 (58 S. E. 818).

Judgment affirmed.


Stephens and Bell, JJ., concur.